Citation Nr: 1506254	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-00 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to Department of Veterans Affairs home loan guaranty benefits.  



REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is  a Veteran who served on active duty in support of Operation Desert Shield from November 1990 to January 1991, and also had service in the Army National Guard of Louisiana.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision of the Home Loan Eligibility Center of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, which determined that the Veteran did not meet the legal criteria for basic eligibility for VA home loan guaranty benefits.  He was notified in September 2014 that he was scheduled for a videoconference hearing before the Board in October 2014; he did not appear for the hearing.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board in December 2014 received written notification from the Veteran's authorized representative expressing his intent to withdraw his appeal seeking VA home loan guaranty benefits; there is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

Regarding the claim of entitlement to VA home loan guaranty benefits, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in the matter.  

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a written statement received by the Board in December 2014, the Veteran's authorized representative indicated that it was the Veteran's intent to withdraw his appeal seeking entitlement to VA home loan guaranty benefits.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.  


ORDER

The appeal seeking entitlement to VA home loan guaranty benefits is dismissed.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


